DETAILED ACTION
Status of Claims
Claims 1, 4-5, 8-9, 11-12, 14, 16, and 21 are currently amended.
Claims 1-21 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/22/2021 with respect to the 35 USC 102 and 35 USC 103 rejections of claims 1-21 have been fully considered but they are not persuasive. While Examiner does agree that Gentile does not disclose all of the limitations of claim 1, specifically “receive input data corresponding to one or more shape objects digitally positioned on the window within the image data and corresponding to boundaries of the window within the image data”, Wexler does disclose the newly amended/added limitations. Specifically, Wexler discloses ability to draw boundaries onto the image that may be used to automatically calculate measurements. See Wexler at paragraph [0139], [0141], [0153]-[0155], [0244]-[0246].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-11, 13-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile et al. (US 2014/0214473) in view of Wexler et al. (US 2016/0012611).
Regarding Claims 1, 8, and 16, A system comprising: a computing device including: a network interface configured to couple a network; a camera; a display; and a processor coupled to the network interface, the camera, and the display, the processor configured to: (Gentile: see at least paragraph [0008] disclosing a system, [0009] disclosing computer based system and client device such as ipad or tablet, smartphone, etc., [0015] disclosing a network, [0028] disclosing a processor and communications network, [0068], [0070] disclosing camera integrated with mobile device, [0101])
Capture image data associated with a window using the camera (See at least paragraph [0070], [0101] disclosing using camera to take photograph of window, Fig. 20);
Determine dimensions of the window based on the image data 
Determine costs associated with repair or replacement of the window based on the determined dimensions (See at least Abstract, paragraph [0017], [0019], [0022], [0029], [0066], [0070], [0088] disclosing automatically determining a quote/cost of replacement products (e.g., windows) using the accurate dimensions);
Provide a graphical interface including costs to display (See at least paragraph [0028], [0065]-[0067], [0075] disclosing quotes for replacement window, Fig. 24 disclosing various quotes for the project on a graphic interface).
Gentile does not expressly provide for receive input data corresponding to one or more shape objects digitally positioned on the window within the image data and corresponding to boundaries of the window within the image data and automatically determine dimensions of the window in response to the image data and the one or more shape objects.
However, Wexler discloses receive input data corresponding to one or more shape objects digitally positioned on the window within the image data and corresponding to boundaries of the window within the image data and automatically determine dimensions of the window in response to the image data and the one or more shape objects (Wexler:. see at least Fig. 21, paragraph [0128], [0139], [0141], [0153]-[0155], [0244]-[0246] disclosing ability to draw boundaries onto the image that may be used to automatically calculate measurements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining window dimensions when providing a quote of Gentile with the use of shapes, as taught by Wexler, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including increased accuracy in measurements. See Wexler paragraph [0012], [0082], [0159], [0167].


Regarding Claims 2, 9, and 17, Gentile and Wexler teach or suggest all of the limitations of claims 1, 8, and 16. Additionally, Gentile discloses wherein the image data includes the window and a reference object having known dimensions (See at least paragraph [0088] disclosing automated determination of precise window dimensions using reference object in image of window).

Regarding Claim 5, Gentile and Wexler teach or suggest all of the limitations of claim 1. Additionally, Gentile discloses wherein the processor is further configured to provide a graphical interface to the computing device through the network, the graphical interface including selectable options and instructions to guide an operator through a process of capturing image data associated with the window (See at least paragraph [0090] and Fig. 11A disclosing an “add window” button, Fig. 12 “add picture button” and “add window” button, Fig. 17, Fig. 18 disclosing selectable options and ability to add in photos, paragraph [0100] and Fig. 19/20 disclosing interface with window and configuration information and customize specific windows) and Wexler discloses one or more selectable options accessible by the user to place the one or more shape objects onto the window within the image data, each of the one or more shape objects accessible by the user to fit the boundaries of the window in the image data (Wexler: see at least paragraph Fig. 21, paragraph [0128], [0139], [0141], [0153]-[0155], [0244]-[0246]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining window dimensions when providing a quote of Gentile with the use of detected orientation and camera distance from the window to determine dimensions/accuracy, as taught by Wexler, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have 


Regarding Claim 7, Gentile and Wexler teach or suggest all of the limitations of claim 1. Additionally, Gentile discloses wherein the processor is further configured to provide a graphical interface to the computing device through the network, the graphical interface including selectable options and including the estimate for the repair or replacement of the window (See at least paragraph [0090] and Fig. 11A disclosing an “add window” button, Fig. 12 “add picture button” and “add window” button, Fig. 17, Fig. 18 disclosing selectable options and ability to add in photos, paragraph [0100] and Fig. 19/20 disclosing interface with window and configuration information and customize specific windows, Fig. 21 disclosing options for quotes, Fig. 25 disclosing estimates based on selected options, Fig. 18 disclosing various selectable options such as style, color, screens, type of glass, grids, etc., [0099] disclosing window customizer user interface).

Regarding Claim 10, Gentile and Wexler teach or suggest all of the limitations of claim 8. Additionally, Gentile discloses a network interface coupled to the processor and configured to couple to a network; and wherein the processor is configured to automatically determine the costs of repair or replacement of the window by: sending data related to the determined dimensions to an automated window estimation system through the network; and receiving the costs of repair or replacement of the window in response to sending the data (See at least paragraph [0070] disclosing capturing feature details such as dimensions used for automatically determining a quote using a SWAT tool , [0009] disclosing SWAT tool, [0016] disclosing central server enables various people to access the SWAT 

Regarding Claim 11, Gentile and Wexler teach or suggest all of the limitations of claim 8. Additionally, Wexler discloses wherein the image data includes a sequence of images (Wexler: see at least paragraph [0107] disclosing image camera device may comprise a sequence of still images taken in rapid fire fashion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining window dimensions when providing a quote of Gentile with the sequence of images, as taught by Wexler, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including increased accuracy in measurements and allow for minimization of camera motion during exposure. See Wexler paragraph [0012], [0082], [0159], [0107], [0167].

Regarding Claim 13, Gentile and Wexler teach or suggest all of the limitations of claim 8. Additionally, Gentile discloses wherein the camera and the processor are components of a smartphone (Gentile: see at least paragraph [0070] disclosing camera integrated with mobile device, [101]).

Regarding Claim 14, Gentile and Wexler teach or suggest all of the limitations of claim 8. Additionally, Gentile discloses wherein the processor is configured to provide the determined costs of repair or replacement and a selectable option accessible by the user to schedule a repair or replacement of the window (See at least paragraph [0017], [0022], [0059], [0063], [0064], [0067], Fig. 24 & 26, Fig. 6-8 

Regarding Claim 15, Gentile and Wexler teach or suggest all of the limitations of claim 14. Additionally, Gentile discloses a network interface configured to couple to a network; and wherein, in response to selection of the selectable option, the processor sends an alert to an automated window estimation system through the network to schedule the repair or replacement of the window (See paragraph [0063] disclosing calendar invites for installation appointments, [0064], [0067], [0074], Figs 6-8 disclosing sending setting up appointments for projects in various states, such as ready for install).

Regarding Claim 18, Gentile and Wexler teach or suggest all of the limitations of claim 16. Additionally, Wexler discloses wherein the computing device further includes: an orientation sensor coupled to the processor and configured to generate orientation data corresponding to an orientation of the camera when the image data is captured; and wherein the processor is configured to determine the dimensions of the window based on changes in the image data correlated to the orientation data by determining a distance between the window and the camera and based on the image data (Wexler: see at least paragraph [0076] disclosing mobile device including accelerometer for detecting orientation, [0107] disclosing sequence of images may be captured, [0111] disclosing orientation information in captured image, [0122]-[0123] disclosing determining camera coordinates as extension of image coordinates by determining distance, [0128], [0135]-[0138], [0144], [0159], [0167] disclosing distance of camera to origin of world coordinate system allows for more accurate measurement of such dimensions, [0184] disclosing camera to subject distance and compare to coordinates of window boundaries,  [0193]-[0194], [0202] disclosing useful metadata such as window orientation, [0203], [0209]).


Regarding Claim 21, Gentile and Wexler teach or suggest all of the limitations of claim 16. Additionally, Wexler discloses wherein: the graphical interface includes a selectable option accessible by the user to place one or more shape objects onto an image of the window, each shape object accessible by the user to resize the shape object onto the image; and the processor configured to refine the determined dimensions to: produce adjusted dimensions based on the one or more shape objects; and adjust the determined costs to produce adjusted costs based on the adjusted dimensions (Wexler: see at least paragraph Fig. 21, paragraph [0128], [0246]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining window dimensions when providing a quote of Gentile with the use of detected orientation and camera distance from the window to determine dimensions/accuracy, as taught by Wexler, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including increased accuracy in measurements. See Wexler paragraph [0012], [0082], [0159], [0167].


Claims 3-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile (US 2014/0214473) in view of Wexler et al. (US 2016/0012611), and further in view of Chen et al. (US 2016/0286171).
Regarding Claim 3, Gentile and Wexler teach or suggest all of the limitations of claim 1. Additionally, Wexler discloses wherein the image data includes a sequence of pictures (Wexler: see at least paragraph [0107], orientation data correlated to each picture (Wexler: see at least paragraph [0076], [0111], [0135]-[0137]), and motion data correlated to each picture (Wexler: see at least paragraph [0076], [0107], [0116], [0145], [0203]).
Neither Gentile nor Wexler expressly provide for orientation data correlated to each picture of the sequence of pictures and motion data correlated to each picture of the sequence of pictures. However, Chen discloses orientation data correlated to each picture of the sequence of pictures and motion data correlated to each picture of the sequence of pictures (Chen: see paragraph [0007] disclosing motion data extraction from image frames/sequences, [0023], [0027] disclosing orientation information in image frames).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining window dimensions when providing a quote of Gentile/Wexler with the orientation/motion data for EACH picture, as taught by Wexler, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to extract data of detected objects in each frame to determine any motion of objects within each frame. See Chen: paragraph [0007].

Regarding Claim 4, Gentile, Wexler, and Chen teach or suggest all of the limitations of claim 3. Additionally, the combination discloses wherein the processor automatically determines the dimensions 

Regarding Claim 12, Gentile and Wexler teach or suggest all of the limitations of claim 11. Additionally, Wexler discloses an orientation sensor coupled to the processor and configured to generate orientation data corresponding to an orientation of the camera; a motion sensor coupled to the processor and configured to generate motion data corresponding to movement of the camera when an image is captured; and wherein the processor is configured to automatically determine the dimensions of the window by determining a distance between the window and the camera when each image is captured and by determining the dimensions of the window based on the distance and based on the one or more shape objects (Wexler: see at least paragraph [0107], [0076], [0111], [0135]-[0137]), [0116], [0123], [0128] [0145], [0203], [0139], [0141], [0153]-[0155], [0244]-[0246]).
However, neither Gentile nor Wexler expressly provide for generating orientation data and motion data for EACH image captured. However, Chen discloses generating orientation data and motion data for EACH image captured (Chen: see paragraph [0007] disclosing motion data extraction from image frames/sequences, [0023], [0027] disclosing orientation information in image frames).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining window dimensions when providing .

Claims 6 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile (US 2014/0214473) in view of Wexler et al. (US 2016/0012611), and further in view of Krebs et al. (US 2012/0173209).
Regarding Claim 6, Gentile and Wexler teach or suggest all of the limitations of claim 1. Additionally, Gentile discloses wherein the processor is configured to automatically determine the costs by applying the material costs to the determined dimensions to calculate material costs and combine the material costs and the labor costs to determine the costs associated with repair or replacement of the window (Gentile: see at least paragraph [0003] disclosing select materials and help determine costs of products and the project, [0020] disclosing generate series of firm quotes for various scenarios so customer can weight cost with degree of satisfaction, [0029] disclosing various quotes, [0070], [0081], [0088] disclosing cost of project based on number of windows, window type, size, standard installation, contracting work and taxes, etc., [0090] disclosing surcharge for installation).
Gentile/Wexler does not disclose searching one or more sources to retrieve materials costs and labor costs. However, Krebs discloses searching one or more data sources to retrieve material costs and labor costs (Krebs: see at least paragraph [0036], [0110], [0187] disclosing databases of information including cost related data such as labor costs and material costs provide by or acquired form data source provider, multiple databases hold hardware cost, labor cost, et to be used to impact analysis of design options).


Regarding Claim 19, Gentile and Wexler teaches or suggests all of the limitations of claim 16.  Gentile/Wexler does not disclose wherein the processor determines the cost by searching one or more data sources through the network. However, Krebs discloses wherein the processor determines the cost by searching one or more data sources through the network (Krebs: see at least paragraph [0036], [0110], [0187] disclosing databases of information including cost related data such as labor costs and material costs provide by or acquired form data source provider, multiple databases hold hardware cost, labor cost, et to be used to impact analysis of design options).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of determining quotes for projects of Gentile/Wexler with the accessible database of material and labor costs as taught by Krebs, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to determine impact of specific design options/considerations based on various cost analysis. See Krebs: [0003], [0036], [0110], [0187].

Regarding Claim 20, Gentile and Wexler teaches or suggests all of the limitations of claim 16. Additionally, Gentile discloses an automated window estimation system including: a network interface coupled to the network; and a processor coupled to the network interface and configured to receive data including the determined dimensions form the computing device through the network, generate an estimate for repair or replacement of the window based on the determined costs and send the graphical interface including the estimate to the computing device to be provided to the display (Gentile: see at least paragraph [0003] disclosing select materials and help determine costs of products and the project, [0020] disclosing generate series of firm quotes for various scenarios so customer can weight cost with degree of satisfaction, [0029] disclosing various quotes, [0070], [0081], [0088] disclosing cost of project based on number of windows, window type, size, standard installation, contracting work and taxes, etc., [0090] disclosing surcharge for installation).
Gentile/Wexler does not disclose determine material costs and labor costs based on the received data. However, Krebs discloses determine material costs and labor costs based on the received data (Krebs: see at least paragraph [0036], [0110], [0187] disclosing databases of information including cost related data such as labor costs and material costs provide by or acquired form data source provider, multiple databases hold hardware cost, labor cost, et to be used to impact analysis of design options).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of determining quotes for projects of Gentile/Wexler with the accessible database of material and labor costs as taught by Krebs, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to determine impact of specific design options/considerations based on various cost analysis. See Krebs: [0003], [0036], [0110], [0187].


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684